       Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABDUL REHMAN KARIM SALEH,

                     Plaintiff,
                                               19 Civ. 8488 (LAP)
-against-
                                               MEMORANDUM & ORDER
SULKA TRADING LTD., and A.
SULKA TRADING COMPANY LIMITED,

                     Defendants.


LORETTA A. PRESKA, Senior United States District Judge:

      Defendants SULKA TRADING LTD. and A. SULKA TRADING COMPANY

LIMITED (“Defendants”) move under Federal Rule of Civil Procedure

12(b)(1) to dismiss the Complaint, (Complaint (“Compl.”), dated

Sept. 12, 2019 [dkt. no. 1]), filed by Plaintiff Abdul Rehman Karim

Saleh (“Mr. Saleh” or “Plaintiff”).         (See Notice of Defendants’

Motion to Dismiss, dated Oct. 17, 2019 [dkt. no. 15].)          Defendants

contend that there is no actual controversy between the parties,

and   the   court   lacks   subject   matter   jurisdiction     under   the

Declaratory Judgment Act (the “DJA”), 28 U.S.C. § 2201, which Mr.

Saleh disputes.      (Defendants’ Memorandum of Law in Support of

Motion to Dismiss Complaint (“Def. Mem.”), dated Oct. 17, 2019

[dkt. no. 16], at 1; see also Plaintiff’s Memorandum of Law in

Opposition to Motion to Dismiss Complaint (“Opp.”), dated November

14, 2019 [dkt. no. 22].)       Alternatively, Defendants request that

the Court exercise its discretion in declining to hear Plaintiff’s



                                      1
         Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 2 of 17



request for declaratory judgment.            (See Id. at 15; Defendants’

Reply Memorandum of Law in Support (“Reply”), dated Nov. 26, 2019

[dkt. no. 27], at 3.)1

     For the reasons set forth below, Defendants’ motion is GRANTED

without prejudice.


I.   BACKGROUND

     The Court is no stranger to this dispute. Mr. Saleh’s request

for declaratory relief is largely duplicative of a prior action

brought in 2018, which itself was dismissed for lack of subject

matter     jurisdiction,    there    being   no   justiciable    controversy

between the parties.       See Saleh v. Sulka Trading Ltd., No. 18 civ.

9299 (LAP), 2019 WL 3711770 (S.D.N.Y. Jul. 15, 2019).2 For the

purposes of this Order, the Court presumes familiarity with the

facts underlying Mr. Saleh’s prior action but will recount them as

is necessary and insofar as they differ from the instant facts.




1  Mr. Saleh also filed a sur-reply declaration in response to
Sulka’s reply papers with the Court’s leave.        (See Sur-Reply
Declaration of Abdul Rehman Karim Saleh (“Saleh Sur-Reply Decl.”),
dated December 5, 2019 [dkt. no. 29-1].)
2 That dismissal was recently affirmed in all respects by the Court

of Appeals. See Saleh v. Sulka Trading Ltd., 957 F.3d 348 (2d
Cir. 2020).    The Court of Appeals emphasized that “Mr. Saleh’s
proposed plans [were] too nebulous and ephemeral to support the
conclusion that he has engaged in a course of conduct evidencing
a definite intent and apparent ability to sell his products in the
United States.” Id. at 355 (internal citations and quotation marks
omitted)(emphasis in original).

                                       2
      Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 3 of 17



     Defendant Sulka Trading Ltd. is a corporation organized under

the laws of the British Virgin Islands.          (Compl. ¶ 8.)      Defendant

A. Sulka Trading Company is a United Kingdom company.            (Id. ¶ 9.)

Defendants are successors to prior business entities that used the

mark SULKA in the United States and foreign commerce in connection

with various goods.     (Id. ¶ 10.)       Defendants own five trademark

registrations for the mark SULKA (“the Mark”).              (Id.; see also

Def. Mem. at 4.)

     Mr. Saleh is an individual living in Thailand.          (Compl. ¶ 3.)

He has submitted an application to the United States Patent and

Trademark Office (“USPTO”) for the mark SULKA.             (Id. ¶ 4.)     The

proceedings   before   the   USPTO       are   currently   halted     pending

resolution of this litigation.       (Id.)

     In his complaint, Mr. Saleh claims he has “entered into a

partnership with another [unnamed] individual in India, whose

purpose it is to manufacture and market apparel and other goods,

including under the trademark SULKA.” (Id. ¶ 5(a).) Additionally,

the supposed partnership “owns and operates the website sulka-

phulka.com which currently offers apparel products [bearing the

SULKA mark] for sale to the United States.” (Id. ¶ 5(b).) Finally,

Mr. Saleh claims he has “initiated the process of using Amazon.com

and other selling platforms, such as Alibaba.com and eBay.com, to

offer and sell [SULKA-branded products in] the United States[.]”

(Id. ¶ 6.)


                                     3
        Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 4 of 17



      On August 28, 2018, Mr. Saleh’s counsel wrote to Defendants’

counsel,      stating    that     Mr.    Saleh    had    filed   an    intent-to-use

application with the USPTO for the SULKA mark, that he planned to

enter   the    U.S.     market,    and    that     he   believed      Defendants     had

abandoned their rights in the Mark.                     (Id. ¶ 12; Exhibit A to

Declaration of John P. Margiotta (“Margiotta Decl.”), dated Oct.

17, 2019 [dkt no. 17-1].)          On August 31, 2018, Defendants’ counsel

replied, pointing out that Defendants had sold neckties bearing

the   Mark    “as    recently     as    last     year[,]”   that      Defendants     had

“imminent     plans”     to   sell      additional      Mark-bearing        goods,   and

requesting that Mr. Saleh abandon his trademark applications and

cease using the Mark in any conflicting goods or services. (Compl.

¶ 12; Margiotta Decl. Ex. B [dkt. no. 17-2].)                      On September 6,

2018, Mr. Saleh’s counsel responded to Defendants, requesting

“invoice proof of each sale for the years 2016 and 2017 under the

SULKA mark . . . [and] all documentation reflecting” Defendants’

future plans to use the Mark.              (Margiotta Decl. Ex. C [dkt. no.

17-3].) On September 14, 2018, Defendants’ counsel again responded

to Mr. Saleh’s counsel, providing sales invoices of Mark-bearing

neckties      from    2016-17,     and,     in    the    interest      of    “amicably

resolv[ing] any potential conflict[,]” reiterating their request

that Mr. Saleh withdraw his applications and abstain from using

the Mark.      (Compl. ¶ 12; Margiotta Decl. Ex. D [dkt. no. 17-4].)




                                           4
        Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 5 of 17



       Nearly a year later, in July 2019, Defendants’ counsel in

India    filed    a    lengthy   submission--a     “Counterstatement”--in        a

pending trademark proceeding initiated by the Indian Trademark

Office related to the validity of Defendants’ ‘SULKA’ mark.                   (See

Declaration of Milton Springnut (“Springnut Decl.”), Ex. B (the

“Original India Submission”), dated July 20, 2019 [dkt. no. 23].)

In that submission, Defendants’ Indian counsel stated that the

2018 correspondence, see supra at 4, had “categorically stated

that any use by Mr. Saleh of the ‘SULKA’ mark would infringe its

rights and demanded that Mr. Saleh cease his plans and abandon his

pending trademark application.”                (Id. at 8.)        Shortly after

Plaintiff filed the instant action, Sulka amended its submission

to the Indian Trademark Office, removing its characterization of

the 2018 correspondence with Plaintiff’s counsel.                 (See Margiotta

Decl. Ex. G (“Amended India Submission”), dated October 3, 2019

[dkt. no. 17-7].)        Defendants aver that the statements made in the

Original India Submission were made by Sulka’s Indian counsel

without knowledge of Sulka’s attorneys in the United States and

that    Sulka’s       Indian   counsel   was   instructed    to    withdraw    the

characterization completely once United States counsel learned of

it.     (Reply at 13.)           The Indian trademark proceeding remains

pending.

       Shortly after the filing of the Original India Submission,

counsel for Mr. Saleh got back in touch with Sulka’s attorneys.


                                         5
       Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 6 of 17



In a letter dated August 19, 2019, Mr. Saleh informed Sulka that

“all the requisite arrangements have been made” for Mr. Saleh to

sell goods bearing the SULKA mark in the United States. The letter

added that “unless we hear any objections from you, [Plaintiff]

intends to commence such offering on September 2, 2019.”                    (Def.

Mem. at 2.)     Sulka did not respond to the August 2019 letter.


II.   LEGAL STANDARDS

      A.    Federal Rule of Civil Procedure 12(b)(1)

      A district court properly dismisses a claim for lack of

subject    matter    jurisdiction     when   it    “lacks   the   statutory    or

constitutional power to adjudicate it.”               Makarova v. U.S., 201

F.3d 110, 113 (2d Cir. 2000); see also Fed. R. Civ. P. 12(b)(1).

Upon a defendant’s motion to dismiss for lack of subject matter

jurisdiction,       the   plaintiff    must       affirmatively    demonstrate

jurisdiction by a preponderance of the evidence.                     Sasson v.

Hachette Filipacchi Presse, No. 15 civ 00194 (VM) (SN), 2016 WL

1599492, at *2 (S.D.N.Y. Apr. 20, 2016); Giammatteo v. Newton, 452

F. App’x 24, 27 (2d Cir. 2011) (citing Makarova, 201 F.3d at 113).

      In considering a 12(b)(1) motion, the court “generally must

accept the material factual allegation in the complaint as true[,]”

but   “does   not . . . draw     all       reasonable    inferences    in     the

plaintiff’s favor.”       Bruce Winston Gem Corp. v. Harry Winston, No.

09 civ. 7352 (JGK), 2010 WL 3629592, at *1 (S.D.N.Y. Sept. 16,



                                       6
         Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 7 of 17



2010).      In fact, where jurisdictional facts are in dispute, a

district court has the “power and obligation” to refer to evidence

outside the pleadings.        Id.; see also Makarova, 201 F.3d at 113

(citing Kamen v. Am. Tel. & Tel. Co., 791 F.2d 1006, 1011 (2d Cir.

1986)).     In so doing, the Court “may consider affidavits and other

materials     beyond   the   pleadings     to   resolve   the   jurisdictional

issue,” but it ”may not rely on conclusory or hearsay statements

contained in the affidavits.” J.S. ex rel. N.S. v. Attica Cent.

Sch., 386 F.3d 107, 110 (2d Cir.2004) (citations omitted).

     B.      Declaratory Judgment Act

     The Declaratory Judgment Act (“DJA”) states that “[i]n a case

of actual controversy within its jurisdiction . . . any court of

the United States . . . may declare the rights and other legal

relations of any interest party seeking such declaration.”                 28

U.S.C. § 2201(a). “Actual controversy” amounts to a “substantial

controversy between parties having adverse legal interests, of

sufficient immediacy and reality to warrant the issuance of a

declaratory judgment.”       Halo Lifestyle LLC v. Halo Farm, Inc., No.

18 civ. 9459 (PAE), 2019 WL 1620744, at *3 (S.D.N.Y. Apr. 16, 2019)

(citations omitted).

     A plaintiff seeking declaratory judgment is not required to

show an actual threat of litigation.               Bruce Winston, 2010 WL

3629592, at *4 (quoting MedImmune, Inc. v. Genentech, Inc., 549

U.S. 118, 127 (2007)).        However, the “threat of future litigation


                                       7
         Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 8 of 17



remains relevant in determining whether an actual controversy

exists.”      Nike, Inc. v. Already, LLC, 663 F.3d 89, 96 (2d Cir.

2011).      If   the   declaratory    relief   sought     involves    potential

trademark     infringement,     the   plaintiff    must    as   a    “necessary

requirement” establish that they “engaged in a course of conduct

evidencing a definite intent and apparent ability to commence use”

of the mark at issue.          Bruce Winston, 2010 WL 3629592, at *4

(quoting Starter Corp. v. Converse, Inc., 84 F.3d 592, 595-96 (2d

Cir. 1996)).

     Even where a plaintiff has demonstrated existence of an actual

controversy sufficient for jurisdiction under the DJA, district

courts retain “broad discretion” in choosing whether to assert

such jurisdiction.       Rolex Watch U.S.A., Inc. v. PRL USA Holdings,

Inc., No. 12 civ. 6006, 2015 WL 1909837, at *3 (S.D.N.Y. Apr. 27,

2015); see also MedImmune, 549 U.S. at 136.          A district court must

hear a declaratory judgment action where it “will serve a useful

purpose in clarifying and settling the legal relations in issue or

when it will terminate and afford relief from the uncertainty,

insecurity, and controversy giving rise to the proceeding.                Bruce

Winston, 2010 WL 3629592, at *6 (internal quotation marks omitted).


III. DISCUSSION

     The Court concludes--again--that it lacks subject matter

jurisdiction under the DJA because there does not yet exist a



                                       8
        Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 9 of 17



justiciable      controversy    between       the   litigants.     Despite      Mr.

Saleh’s assertions to the contrary, the reality is that not much

has changed since July 2019, when this Court dismissed Mr. Saleh’s

first request for declaratory relief. Saleh v. Sulka Trading Ltd.,

2019 WL 3711770, at *9 (S.D.N.Y. Jul. 15, 2019).

       The   most    notable   changed    circumstance     since   the    Court’s

original ruling is the trademark proceeding in India.                To review:

in that proceeding Sulka’s counsel filed a Form of Counterstatement

that    contained      a    characterization        of   the     parties’      2018

correspondence--which was later removed from the submission--as

Sulka “caution[ing] Mr. Saleh that any use of the “SULKA” mark

would infringe its rights and demand[ing] that Mr. Saleh cease his

plans and abandon his pending trademark application.”                 See supra

at 4-5.      Mr. Saleh has taken this language for a “manifestation of

Sulka’s position that [Mr. Saleh and his partner] are worldwide

infringers of its trademark,” (Opp. at 12).                Sulka acknowledges

that   this    was   an    “unfortunate       characterization”    made   by   its

attorneys in India, a claim that Mr. Saleh brusquely asserts is

“self-serving nonsense.”         (Id.)3


3 The tone of the parties’ briefing is, at points, remarkably
combative. Here, the sage advice of the Sixth Circuit Court of
Appeals comes to mind: “[t]here are good reasons not to call an
opponent’s argument ‘ridiculous’ . . . The reasons include
civility; the near-certainty that overstatement will only push the
reader away; . . . and that, even where the record supports an

                            (Footnote continues on the following page.)

                                          9
       Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 10 of 17



       For several reasons, the Court disagrees that the Indian

proceeding represents the sea change that Mr. Saleh thinks it does.

First, and most importantly, Mr. Saleh admits that the language in

the original counterstatement is a “characterization” of the 2018

correspondence between the parties.          Mr. Saleh, however, cannot

escape the fact that the substance of that very correspondence was

previously before this Court and did not serve to demonstrate an

actual controversy for purposes of the DJA. See 2019 WL 3711770,

at *2-3.   Second, Mr. Saleh’s assertion that Sulka believes him to

be a “worldwide infringer” of the SULKA mark is belied by the

August 2019 correspondence, which, critically, took place shortly

after the filing of the Original India Submission.            See supra at

5-6.    There, Mr. Saleh directly informed Sulka of arrangements

purportedly being made to offer products bearing the SULKA mark in

the United States but did not receive any response from Sulka

threatening litigation of any sort.4 Third, even assuming arguendo



extreme modifier, the better practice is usually to lay out the
facts and let the court reach its own conclusions . . . But [] the
biggest reason is more simple: the argument that [the litigant]
derides as ridiculous [may be] correct.” Bennett v. State Farm
Mut. Auto. Ins. Co., 731 F.3d 584, 584-85 (6th Cir. 2013)(internal
quotations and citations omitted).
4 Mr. Saleh generally suggests that Defendants are playing possum.

(See Opp. at 2 (Arguing that Defendants “[do] not wish [their]
history of abandonment to be examined, so [their] strategy is to
feign disinterest now, attempt to resuscitate [their] business,
acquire new rights in the SULKA mark, and then protest against
Saleh’s business at a later date.”)) Presumably, he would apply

                          (Footnote continues on the following page.)

                                     10
     Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 11 of 17



that Sulka’s statements in the original Indian submission evidence

that they are harboring thoughts of litigation against Mr. Saleh

at some undefined point in the future, those thoughts are not

sufficiently    “definite       or    concrete”    to    create   an    actual

controversy    for   purposes    of   the   DJA   and   Article   III   of   the

Constitution.    MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118,

127, 127 S.Ct. 764, 166 L.Ed.2d 604 (2007).5              At this juncture,

the most charitable interpretation of the evidence provided by Mr.




the same contention to the August 2019 correspondence (or the lack
thereof). However, from what the Court can tell, he has not
provided any affirmative evidence for this proposition.
5 Moreover, to the extent that Mr. Saleh is arguing that the Indian

proceeding itself creates a justiciable controversy here in the
United States, that position is unavailing. While it may well be
that there is a live controversy taking place in India, “trademarks
are [nonetheless] creatures of the marketplace and countries in
which they exist, and, thus, are inherently territorial.”       New
Look Party Ltd. v. Louise Paris Ltd., No. 11 CIV. 6433 (NRB), 2012
WL 251976, at *4 (S.D.N.Y. Jan. 11, 2012).
     Notably, the proceeding in India appears analogous to a
proceeding before the Trademark Trial and Appeal Board (“TTAB”) in
the United States. And even the existence of a parallel TTAB
proceeding here does not on its own serve to create an actual
controversy under the DJA. See Bruce Winston, 2010 WL 3629592, at
*5 (“The existence of a dispute before the TTAB is insufficient to
establish sufficient adversity for purposes of a declaratory
judgment action.”)(citing Progressive Apparel Group, Inc. v.
Anheuser-Busch, Inc., No. 95 Civ. 2794 (DLC), 1996 WL 50227, at
*4). See also    Vina Casa Tamaya S.A. v. Oakville Hills Cellar,
Inc., 784 F. Supp.2d 391 (S.D.N.Y. 2011) (granting motion to
dismiss declaratory judgment action where applicant’s proposed
mark was disputed before the TTAB and defendant’s cease and desist
letter demanded Plaintiff abandon pending trademark application,
but did not claim infringement or contest Plaintiff’s continued
use of the mark.).



                                       11
     Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 12 of 17



Saleh suggests that any threat of litigation is at best nebulous.

This is not enough to create jurisdiction pursuant to the DJA.

     Furthermore, the Court of Appeals in affirming the Court’s

original dismissal emphasized that “there were significant reasons

for the district court to be skeptical that Saleh was, in fact,

prepared to enter the U.S. market.”         957 F.3d at 355-56. That

skepticism, while perhaps slightly diminished, lingers today.

Considering the totality of the circumstances, Mr. Saleh has still

not shown that he has “engaged in a course of conduct evidencing

a definite intent and apparent ability to commence use” of the

SULKA mark.    Bruce Winston, 2010 WL 3629592, at *4.

     Mr. Saleh acknowledges that his business is a “fledgling”

one, (Opp. at 2), but suggests that this is primarily the result

of “uncertainty” created by Sulka’s “feigned lack of position,”

i.e., he does not want to take more aggressive steps to develop

his business only for Sulka to try to force him to rebrand through

litigation.6   The Court is sympathetic to Mr. Saleh’s plight, but

that is not enough to create a justiciable controversy for purposes



6 (See Saleh Sur-Reply Decl. ¶ 15 (“While we have already invested
significant sums in developing our business, because of
[Defendants’] active opposition both in the United States and in
India, this has created major uncertainty about our use of the
SULKA brand and whether at the end of the litigation process we
will be permitted to use this mark . . . Because of this
uncertainty, I have to take a ‘go slow’ approach and am hesitant
to make large investments in brand development that may be wasted
if we are forced to change our name at a later date.”)

                                   12
          Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 13 of 17



of       the   DJA.     Importantly,    it   is   Mr.   Saleh’s    burden   to

“affirmatively demonstrate jurisdiction by a preponderance of the

evidence.”       Sasson, 2016 WL 1599492, at *2.

         Here, Mr. Saleh has attempted to meet his burden primarily

through two declarations--one filed with his opposition papers7

and one filed as a sur-reply declaration--detailing the extent of

his various business activities. In those declarations, Mr. Saleh

asserts that he has invested more than $60,000 in building his

business, (Saleh Decl. ¶ 6), including:

     •   Conducting market research and traveling to meet potential
         suppliers, (id. ¶¶ 6(a), 6(b));

     •   Purchasing the domain name sulka-phulka.com and engaging a
         web design company to stand up the website, (id. ¶¶ 6(e)-(g);

     •   Contracting with manufacturers to produce goods bearing the
         SULKA mark and with shipping services to ship goods to the
         United States, (id. ¶ 6(h); and

     •   Working with online retail sales portals such as Amazon to
         sell apparel to consumers in India and Thailand, id. ¶ 6(j),
         and registering with Amazon to sell products to consumers in
         the United States, (id. ¶ 7; see also Saleh Sur-Reply Decl.
         ¶ 16.)

These statements are all well and good, but there is a major

pitfall: for the most part, Mr. Saleh provides the Court with no

way to evaluate these facts beyond his bare say-so.                Indeed, he

has not provided any hard evidence whatsoever to support these



7 (See Declaration of Abdul Rehman Karim Saleh in Opposition to
Motion to Dismiss (“Saleh Decl.”), dated November 13, 2019 [dkt.
no. 24].)

                                        13
        Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 14 of 17



statements about the growth of his business--he has supplied no

records     that   detail    his    arrangements     with   suppliers     and

manufacturers and he has provided no details to support                   his

contention that he is ready to ship to customers in the United

States.    Given how quickly Mr. Saleh filed his second action after

the dismissal of his first request for declaratory relief, this

lack of verifiable information about these steps raises questions

as to the actual scope of Mr. Saleh’s business and his “apparent

ability,” Bruce Winston, 2010 WL 3629592, at *4, to use the SULKA

mark.

    Mr. Saleh has also noted that he is “expecting to be offering

product through Amazon in the United States by the beginning of

2020.”     (Saleh Sur-Reply Dec. ¶ 15.)        He similarly says that he

has “initiated the process of using Amazon.com and other selling

platforms, such as Alibaba.com and eBay.com, to offer and sell

[SULKA-branded products in] the United States[.]” (Compl. ¶ 6.)

These are the same types of vague, hypothetical statements that

plagued Mr. Saleh’s original request for declaratory relief.8

Here, that Mr. Saleh “expects” to sell products through Amazon


8 Indeed, the Court of Appeals affirmed the Court’s prior finding
that Mr. Saleh’s allegations that he “might use his existing
shipper, or he might contract with a different shipper; he might
process payments through PayPal, or perhaps a different processor;
[and that] he might contract with unnamed and unspecified
‘additional   on-line   portals’   to  sell   his   wares,”   were
“hypothetical possibilities” that “are not enough to create” a
justiciable controversy. See 957 F.3d at 355.

                                      14
       Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 15 of 17



provides the Court no basis for finding that he is imminently

prepared to do so.        Similarly, saying that he “initiated” the

process to sell goods using various online portals could mean

anything--for example, Mr. Saleh could have registered with those

services without actually being ready to ship goods to customers

in the United States.        These broad, forward-looking statements

thus provide the Court no basis to find that Mr. Saleh has the

ability to use the SULKA mark in commerce in the United States to

a degree sufficient to confer jurisdiction under the DJA.

       Moreover, the one piece of information that the Court can

verify, i.e., Mr. Saleh’s use of the domain name sulka-phulka.com,

does   not   materially   strengthen      Mr.   Saleh’s   renewed   case   for

declaratory relief.       Defendants argue that the website (and Mr.

Saleh’s business) is a sham, pointing out that Mr. Saleh (or Mr.

Saleh’s web designer) copied the website almost wholesale from a

template, forgot to update the website’s copyright notice (which

says “Seven Store” and not “Sulka Phulka”), ostensibly used clip

art from the internet to create many of the products available for

sale on the site, and used the same photograph of the SULKA mark

on a neck-tag for all of the t-shirts available on the website.

(Reply at 1-2.)     Moreover, when Defendants’ counsel attempted to

order products from the website they did not arrive until two days

after that fact was pointed out to the Court.             (Id. at 2.)       To

his credit, Mr. Saleh does not shy away from these issues--he


                                     15
      Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 16 of 17



acknowledges some of the issues with the website, (Saleh Sur-Reply

Decl. ¶ 4), but otherwise argues that the website is legitimate

and was constructed using industry-standard practices, (id. ¶¶ 4-

13). Mr. Saleh further contends that the failure to ship the order

to Defendants’ counsel was the result of a “programming error”

that was quickly corrected. (See Saleh Decl. ¶¶ 13-15.)

      The Court, however, does not need to find that Mr. Saleh’s

website is a sham to conclude that it does not demonstrate his

ability to use the SULKA mark in the United States. Even accepting

all of Mr. Saleh’s explanations about the functionality of the

website as true, the Court on a motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(1) is not required to “draw

all   reasonable   inferences   in   the   plaintiff’s   favor.”        Bruce

Winston, 2010 WL 3629592, at *1.            Here, the most reasonable

inference to be drawn from the multitude of issues with the Sulka

Phulka website is that Mr. Saleh’s business is perhaps more

“fledgling” than he would care to admit.       Again, it is Mr. Saleh’s

burden to affirmatively demonstrate jurisdiction by preponderance

of the evidence, and the Sulka Phulka website simply does not

amount to compelling evidence that he is ready to immediately use

the SULKA mark in commerce in the United States.

      While the Court has elected to dismiss Mr. Saleh’s complaint

in its current form, it is doing so in significant part because of

Mr. Saleh’s failure to supply the Court with verifiable information


                                     16
       Case 1:19-cv-08488-LAP Document 35 Filed 07/20/20 Page 17 of 17



about the extent of his business activities directed at the United

States.     Accordingly, and assuming that Mr. Saleh is capable of

supplying     that   information,   the     Court   does    not     believe   that

amendment of his complaint would be futile.                Dismissal will thus

be    without   prejudice   to   Mr.    Saleh’s     filing     of    an   amended

complaint.9


IV.   CONCLUSION

      For the foregoing reasons, Defendants’ Motion to Dismiss

[dkt. no. 15] is GRANTED without prejudice.            Mr. Saleh shall file

an amended complaint no later than August 19, 2020.                 If an amended

complaint is not filed by that date, the dismissal shall come with

prejudice.

SO ORDERED.

Dated:      New York, New York
            July 20, 2020

                             ______________________________
                             LORETTA A. PRESKA
                             Senior United States District Judge



9 In light of the Court’s conclusion that it does not have subject
matter jurisdiction because there is no justiciable controversy
between the parties, it does not reach the separate issue of
whether, in its discretion, it should refuse to retain jurisdiction
over this declaratory judgment action. See Dow Jones & Co., Inc.
v. Harrods Limited, 346 F.3d 357, 359 (2d Cir. 2003) (citing Wilton
v. Seven Falls Co., 515 U.S. 277, 282-83 (1995))(noting that
district courts retain discretion “to refuse to exercise
jurisdiction over a declaratory action that they would otherwise
be empowered to hear.”).

                                       17
